      Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 1 of 26



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT
____________________________________

    MIA CASTRO, M.D., et al                               )     CIVIL ACTION NO:
                                                          )
              Plaintiff,                                        3:20-cv-00330 (JBA)
                                                          )
      v.                                                  )
                                                          )
    YALE UNIVERSITY, et al
                                                          )
              Defendant.                                  )     June 17, 2020
____________________________________


    MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT MANUEL LOPES
               FONTES, M.D.’S MOTION TO DISMISS

           Defendant Manual Lopes Fontes, M.D. (“Defendant” or “Defendant Fontes”)

hereby submits this Memorandum of Law in Support of his Motion to Dismiss the Fifth,

Sixth and Seventh Counts of the Amended Complaint dated May 29, 2020 [Doc. No. 44],

pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure and 28 U.S.C. § 1367(c).

      I.      BACKGROUND

           This action was brought by six Plaintiff physicians 1 against Yale University and

Yale New Haven Hospital, Inc. (“YNNH”) (the “Yale Defendants”) and Defendant Fontes.

The case rests before this Court on the basis of federal question jurisdiction. The Amended

Complaint charges the Yale Defendants with violating Title IX of the Education

Amendments of 1972, 20 U.S.C. § 1681 et seq. (“Title IX”), which prohibits gender

discrimination in any education program or activity receiving Federal financial assistance.



1
  Plaintiffs Mia Castro, M.D. (“Plaintiff Castro”), Heidi Boules, M.D. (“Plaintiff Boules”), Ashley Eltorai,
M.D. (“Plaintiff Eltorai”), Jodi-Ann Oliver, M.D. and Lori-Ann Oliver, M.D. (“Plaintiffs Oliver”) and
Elizabeth Reinhart, M.D. (“Plaintiff Reinhart”) allege that they are either attending physicians, residents or
fellows and employees of the Yale Defendants. Plaintiffs allege that Yale University is an academic
university that receives financial assistance from the Federal government (Am. Compl. at ¶ 27) and
separately, that YNNH is a private corporation engaged in the business of providing health care, which also
receives financial assistance from the Federal government. (Am. Compl. at 31.)

                                                      1
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 2 of 26



(Am. Compl. at ¶ 216.) 2 Plaintiffs allege discrimination (First Count) and retaliation

(Second Count) 3 in violation of Title IX. Plaintiffs’ Amended Complaint also adds a claim

against the Yale Defendants for Discrimination in Violation of Title VII (Third Count);

and two of the Plaintiffs allege a claim against the Yale Defendants for Retaliation in

Violation of Title VII (Fourth Count). None of these federal law charges are brought

against Defendant Fontes.

           Plaintiffs allege three state-law claims against Defendant Fontes, who was at

relevant times the Division Chief of Cardiac Anesthesiology at YNNH. (Am. Compl. at ¶

37.)      They charge him with assault, battery, and invasion of privacy (Fifth, Sixth and

Seventh Counts).            No federal claim is made against Defendant Fontes. Diversity

jurisdiction does not lie. Neither Yale Defendant is charged with any state-law violation.

The sole premise for Plaintiffs claiming any federal jurisdiction over Defendant Fontes is

through the Court’s exercising 28 U.S.C. § 1367(a) supplemental jurisdiction over the three

state-law claims.         (Am. Compl. at ¶ 19.) Defendant Fontes submits that principles of

economy, convenience, fairness and comity weigh against the exercise of supplemental

jurisdiction over these state-law claims, and therefore moves for dismissal of these Counts

of the Complaint.

           Each of the Defendants filed Motions for Pre-filing Conference [Doc. Nos. 27, 36,

37], and a conference was held on May 13, 2020. [Docket Entry 41.] Pursuant to the

scheduling discussed at the conference, and ordered by the Court [Doc. No. 42], Plaintiffs

filed an Amended Complaint on May 29, 2020. Defendant Fontes moves to dismiss the


2
 References to the Amended Complaint [Doc. No. 44] are abbreviated herein as “Am. Compl.” with a citation
to the relevant paragraph or paragraphs in the Amended Complaint.

3   Only two of the Plaintiffs join in the Second Count claiming retaliation.

                                                        2
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 3 of 26



claims against him set forth in the Amended Complaint, and submits this Memorandum in

Support.

      II.        ARGUMENT

            A.      Legal Standard

            Defendant Fontes asks the Court to decline to exercise supplemental jurisdiction

over the state-law claims alleged against him and so dismiss him from this action. The

governing statute, 28 U.S.C.A. § 1367(a), providing for supplemental jurisdiction over

state-law claims, provides in relevant part that:

            [T]he district courts shall have supplemental jurisdiction over all other
            claims that are so related to claims in the action within such original
            jurisdiction that they form part of the same case or controversy under Article
            III of the United States Constitution. Such supplemental jurisdiction shall
            include claims that involve the joinder or intervention of additional parties.

Supplemental jurisdiction exists over claims that “derive from a common nucleus of

operative fact.” Reyes v. Galpin, 2019 WL 959680, Civ. No. 3:18-cv-831 (JBA) (D.Conn.

Feb. 27, 2019) 4.

            Subsection (c) of the statute provides that the district courts “may decline to

exercise supplemental jurisdiction” if: “(1) the claim raises a novel or complex issue of

State law, (2) the claim substantially predominates over the claim or claims over which the

district court has original jurisdiction, (3) the district court has dismissed all claims over

which it has original jurisdiction, or (4) in exceptional circumstances, there are other

compelling reasons for declining jurisdiction.” 28 U.S.C.A. § 1367(c); Vermont Mutual

Insurance Co. v. LaCourse, 2014 WL 5313714, Civ. No. 3:13-cv-664 (JBA) (D.Conn. Oct.

16, 2014). “Where at least one of the subsection 1367(c) factors is applicable, a district


4   Copies of unpublished decisions are submitted herewith in alphabetical order as Exhibit A.


                                                       3
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 4 of 26



court may decline to exercise supplemental jurisdiction but only if dismissing such claims

would promote the values [of]…economy, convenience, fairness, and comity.” Vermont

Mutual Insurance Co. v. LaCourse, 2014 WL 5313714 at *1 (internal punctuation omitted).

“Supplemental jurisdiction is a matter of discretion.” Gray v. Erfe, 2015 WL 3581230 at

*3, Civ. No. 3:13-cv-39 (JBA) (D.Conn. June 5, 2015). A “federal court should consider

and weigh in each case, and at every stage of the litigation, the values of judicial economy,

convenience, fairness, and comity in order to decide whether to exercise jurisdiction

brought in that court involving pendent state-law claims.” Vermont Mutual Insurance Co.

v. LaCourse, 2014 WL 5313714 at *1 (declining to exercise supplemental jurisdiction over

third party claims where they were untimely and would delay adjudication and cause

prejudice, finding that “retaining jurisdiction would be inconsistent with the values of

‘economy, convenience, and fairness’”). “Needless decisions of state law should be

avoided both as a matter of comity and to promote justice between the parties, by procuring

for them a surer-footed reading of applicable law.” Morris v. Yale University School of

Medicine, 2006 WL 908155 at *2, Civ. No. 05-CV-848 (JBA) (D.Conn. Apr. 4 2006)

(finding it appropriate to exercise supplemental jurisdiction in that case).

       B. The Court Should Decline to Exercise Supplemental Jurisdiction.

       1.      The Court Should Decline Supplemental Jurisdiction Under 28 U.S.C. §

1367(4).

        Dismissal of the state-law claims is warranted under 28 U.S.C. § 1367(4) because

there are compelling reasons for declining jurisdiction, including the lack of overlap

between Defendant Fontes and the Yale Defendants with respect to the federal claims and

the state-law claims, the different legal theories and types of proof associated with each



                                              4
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 5 of 26



claim, and most importantly, the potential divergence of interest between Defendant Fontes

and the Yale Defendants.

       This Court has declined to exercise supplemental jurisdiction in circumstances

similar to the one at hand. See Reyes v. Galpin, 2019 WL 959680, Civ. No. 3:18-cv-831

(JBA) (D.Conn. Feb. 27, 2019). In Reyes, the plaintiff brought federal and state law claims

against a municipality and certain of its officers for claims related to the death of her son.

This Court dismissed the federal claims against the two officer defendants, but allowed

some of the federal claims against the municipal co-defendants. Notwithstanding the

remaining federal claims against the municipal co-defendants, this Court declined to

exercise supplemental jurisdiction over the state law claims for wrongful death and

negligent infliction of emotional distress asserted against the two officers. Id. at *5. In

declining to exercise its discretion, this Court noted that district courts “must weigh various

factors, such as judicial economy, convenience, fairness and comity.” Id. at *5. In light

of those factors, the Court declined to exercise supplemental jurisdiction over the state-law

claims against the two officer defendants, given that the case was still in the early stages

of litigation. Id.; see also, Glasser v. Group W Satellite Communications, 1990 WL

128563, Civ. No. B-89-664 (WWE) (D.Conn. July 11, 1990) (declining to exercise pendent

jurisdiction over breach of contract claim pled as part of action alleging violation of the

Discrimination in Employment Act of 1967 (“ADEA”)); Koehler v. Chesebrough-Ponds,

Inc., 750 F.Supp. 721 (D.Conn. 1988) (declining to exercise pendent jurisdiction over state-

law claims pled in connection with ADEA claim “in light of the significant potential for

jury confusion, the unsettled nature of Connecticut law, and the fact that the interests of

judicial economy and fairness to the litigants would not be served.”); Brokke v. Stauffer



                                              5
     Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 6 of 26



Chemical Co., 703 F.Supp. 215 (D.Conn. 1988) (declining to exercise pendent jurisdiction

over state law claims pled as part of ADEA complaint, finding a greater quantum of proof

was required with respect to the state law claims and that “the plaintiff’s state law claims

constitute ‘the real body of the case, to which the federal claim[s] [are] only an

appendage’”) Lopez v. Smiley, 375 F.Supp.2d 19 (D.Conn. 2005) (refusing to exercise

supplemental jurisdiction over claim raising novel claim under Connecticut Constitution).

        In this case, there are compelling reasons for declining jurisdiction. There is no

overlap between the parties with respect to the federal claims brought against the Yale

Defendants and the state-law claims brought against Defendant Fontes. Neither Yale

entity has been charged with any state-law violation; and Defendant Fontes is not a party

to any of the Plaintiffs’ federal claims.

        Furthermore, and most importantly, there is a chance that the interests of Defendant

Fontes and Yale will diverge, because of the accusations made against Defendant Fontes.

As Plaintiffs note, Yale University has already removed Defendant Fontes from his

position as the Department of Anesthesiology’s Vice Chair of Diversity, Equity and

Inclusion based on Plaintiffs’ accusations 5. (Am. Compl. at n.1.) This shows that

Plaintiffs’ accusations may place Defendants at odds with one another and, thus, put

Defendant Fontes in an extremely awkward position in the current litigation; which could

adversely impact his ability to defend himself against the state-law claims that have been

made against him. In fact, exercising supplemental jurisdiction over the state-law claims

could prejudice all of the Defendants in the defense of this matter, given the potential

divergence of interests. With respect to Defendant Fontes, the state-law claims clearly


5
 Actions such as this may give rise to a claim by Defendant Fontes, a black man, of discrimination by Yale
University based on race and gender.

                                                    6
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 7 of 26



predominate and it would be grossly unfair to leave him as a party to this suit because of

the possible divergence of interests that might develop between him and the Yale

Defendants as the case progresses. This inherent unfairness weighs against the exercise of

supplemental jurisdiction over the state-law claims against Defendant Fontes.

       Moreover, the claims involve different legal theories and will require different

types of proof. An examination of Plaintiffs’ allegations – and comparison between their

federal claims against the Yale Defendants and their state-law claims against Defendant

Fontes – provides another reason why this Court should decline to exercise supplemental

jurisdiction over the state-law claims against Defendant Fontes. The First Count alleges

discrimination by the Yale Defendants based on allegations that they were “on notice of

the discriminatory conduct engaged in by faculty at Yale” and that they “failed to carry out

their duties and obligations pursuant to Title IX to investigate and take corrective action.”

(Am. Compl. at ¶ 218.) Such faculty includes Defendant Fontes, but is not limited to him.

At least five other faculty members are also included in Plaintiffs’ allegations. (See, e.g.

Am. Compl. at ¶¶ 38-61 (“Yale University’s Troubling History of Protecting Male Doctors

Accused of Sexual Harassment”)). Plaintiffs’ Title IX allegations target a number of

faculty members. (See, e.g., Am. Compl. at ¶¶ 82 (allegations that the Department Chair,

Dr. Roberta Hines swept allegations under the rug); ¶¶ 87 (allegations that Dr. Adriana

Herrera messaged that female staff had to defend themselves rather than relying on Yale

to protect them); ¶ 91 (allegations that the Department Chair, residency coordinator,

Associate Dean and Ombudsperson and numerous senior attending physicians were on

notice but did nothing to deter the alleged harassment; and alleging an official policy or

custom to permit sexual harassment).)



                                             7
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 8 of 26



           In the Second Count, two of the Plaintiffs assert claims of retaliation in violation

of Title IX against the Yale Defendants, based on the alleged failure “to properly

investigate their claims of discrimination and sexual assault…and by instigating retaliatory

investigative practices.” (Am. Compl. at ¶ 225.) Plaintiff Eltorai’s allegations appear to

relate to criticism of her work and the decision that she should no longer work in the

Intensive Care Unit (“ICU”), and the allegations include the Chair of the Department, Dr.

Roberta Hines, and the Director of the Intensive Care Unit (“ICU”), Dr. Hossam Tantawy,

as well as Defendant Fontes. (Am. Compl. at ¶¶ 143-147). This will likely involve proof

related to the reasons for such decision, such as poor performance by Plaintiff Eltorai. As

Plaintiff Eltorai admits, one of her ICU cases had been flagged by the YNNH peer review

committee, which recommended that Plaintiff Eltorai meet with Dr. Tantawy to discuss

“opportunities surrounding transfers.” (Am. Compl. at ¶ 145.) Thus it is clear that a large

element of proof with respect to this claim will focus on Plaintiff Eltorai’s performance in

the ICU.

           At best, Plaintiff Castro’s allegations relate to the refusal to allow her to use an

unapproved trip to Peru to count toward her fellowship requirements. (Compl. at ¶¶ 119-

121.) This likewise will likely involve proof related to the reasons, and the required process

for approval of an external rotation like a trip to Peru as part of fellowship credit; as well

as whether this constitutes an adverse employment action. Papelino v. Albany College of

Pharmacy of Union University, 633 F.3d 81, 91-92 (2d. Cir. 2011) (plaintiff claiming

retaliation under Title IX must first establish a prima facie case: (1) protected activity; (2)

knowledge by defendant; (3) adverse action; and (4) causal connection; then the burden

shifts to defendant to articulate a legitimate, nondiscriminatory reason for its action; then



                                               8
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 9 of 26



the burden shifts back to plaintiff to demonstrate the articulated reasons are pretextual). As

Plaintiffs admit, “[s]pecial rotations outside of the Hospital and the Affiliated Institutions

are subject to the prior approval of the Chairman or the departmental residency Program

Director and the Director/Associate Dean of Graduate Medical Education (GME)” (Am.

Compl. at ¶ 29.) Thus, this claim will likely involve proof as to the policies and approval

(or lack thereof) of the GME with respect to Dr. Castro’s request to take a trip to Peru.

        While some of these Title IX claims do involve Defendant Fontes as a factual actor,

he is not subject to any Plaintiff’s Title IX liability claims. The only “liability threat” that

Defendant Fontes faces from the federal charges is the indirect problem of possible adverse

employment action and reputational damage that might be inflicted upon him by the Yale

Defendants if their interests are seen to diverge from his. In effect, Defendant Fontes is

nothing more than an interested witness as far as the Plaintiffs’ federal claims are

concerned. The same is not true as to the state-law claims. There, Defendant Fontes is the

sole alleged actor and the dole defendant; the Yale Defendants stand completely aside from

the case. And, importantly, the types of proof applicable to the federal claims discussed

above are not relevant to the state-law claims brought against Defendant Fontes, and could

cause jury confusion or prejudice as to those claims.

        Similarly, Defendant Fontes may be a factual witness with respect to the Title VII

claims asserted against the Yale Defendants, but he does not face liability. See Section

II.C.3, infra. As with the Title IX claims, the Title VII claims focus on an alleged failure

to properly investigate and remedy harassing practices and allegedly fostering an

environment in which such alleged practices were permitted, condoned, and/or ratified




                                               9
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 10 of 26



(Am. Compl. at ¶¶ 233-234); as well as on the above-described alleged retaliation against

two of the Plaintiffs. (Am. Compl. at ¶¶238-239.)

        The only allegations of legal liability brought against Dr. Fontes are the state-law

claims of alleged assault (Fifth Count), battery (Sixth Count), and Invasion of Privacy

(Seventh Count), premised largely on allegations that he stood or sat too close to Plaintiffs;

kissed them on the lips; or inappropriately touched them on the back or shoulders. 6 (See,

n. 9, infra.)      The claims against Defendant Fontes will require proof of intentional

offensive or harmful contact, and that he intentionally intruded, physically or otherwise,

upon the Plaintiffs’ solitude or seclusion in a manner that is “highly offensive to a

reasonable person.” (Am. Compl. at ¶¶ 243, 246, 250); see also Silva v. Warecke, 2004

WL 192588 at * 4 (Conn. Super. July 23, 2004). The proof needed with respect to the state-

law claims is distinct from that needed to prevail against the Yale Defendants under Title

IX and Title VII; indeed, it does not even touch upon the Yale Defendants or the other

potential actors in the federal claims. These are different cases brought against different

actors, and it is inherently unfair, in light of the possible divergence of interest between

Defendant Fontes and the Yale Defendants, for the Court to exercise jurisdiction over the

claims against Defendant Fontes on the grounds of supplemental jurisdiction alone. It is

particularly appropriate to dismiss the case against Defendant Fontes now, when it is in the

very early stages of litigation.

        As the allegations against Defendant Fontes involve different legal theories,

requiring different types of evidence, and are more narrowly targeted than the allegations



6
  Defendant Fontes denies these allegations but understands they are taken as true for purposes of deciding
this Motion.


                                                    10
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 11 of 26



against the Yale Defendants; and given that there are no federal law claims against

Defendant Fontes and that this case is still in the early stages of litigation, judicial economy,

fairness and comity weigh against the exercise of supplemental jurisdiction over these

claims. The possibility of divergence between the interests of Defendant Fontes and the

Yale Defendants underscores the unfairness of continuing this case against him on

supplemental jurisdictional grounds alone.

        2.   The Court Should Decline Supplemental Jurisdiction Under 28 U.S.C. §

1367(3).

        In addition, dismissal may be warranted under 28 U.S.C. § 1367(3), which provides

that the Court may decline to exercise supplemental jurisdiction if “the district court has

dismissed all claims over which it has original jurisdiction.” Defendant Yale University

has indicated its intention to seek dismissal of Plaintiffs’ sex-based employment

discrimination and retaliation claims under Title IX. See Yale University’s Motion for a

Telephonic Pre-Filing Conference dated May 5, 2020 [Doc. No. 36]. Likewise, Defendant

YNNH has indicated its intention to seek dismissal of Counts One and Two under Rule

12(b)(6). See Yale New Haven Hospital, Inc.’s Motion for Pre-Filing Conference dated

May 5, 2020 [Doc. No. 37]. In the event the existing federal claims are dismissed, dismissal

of the state-law claims against Defendant Fontes would be warranted under subsection (3)

of 28 U.S.C. § 1367(c). See Gray v. Erfe, 2015 WL 3581230, Civ. No. 3:13-cv-39 (JBA)

(D.Conn. June 5, 2015)(declining to exercise supplemental jurisdiction over state law

claims after all federal claims were dismissed); Crispim v. Athanson, 275 F.Supp.2d. 240,

249 (D.Conn. 2003) (same); Bonovich v. Knights of Columbus, 963 F.Supp. 143 (D.Conn.




                                               11
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 12 of 26



1997)(same). In the event the Court dismisses the federal counts of the Complaint, the

remaining claims against Defendant Fontes should likewise be dismissed.

         C. Amendment Would be Futile.

         Plaintiffs will not be able to amend their Complaint to cure the issues noted herein 7.

Plaintiffs’ Amended Complaint asserts that they filed charges of discrimination with the

Equal Employment Opportunity Commission (“EEOC”) in December 2019, and

subsequently filed charges of discrimination with the Commission on Human Rights and

Opportunities (“CHRO”) on May 1, 2020. (Am. Compl. at ¶ ¶ 12, 15.) They assert that

“[w]hen Plaintiffs receive their Release of Jurisdiction from the CHRO, they will seek

leave to amend this Amended Complaint…to assert claims…under the [Connecticut Fair

Employment Practices Act (“CFEPA”)] against all Defendants, including Defendant

Fontes for aiding and abetting 8 CFEPA violations.” (Am. Compl. at ¶ 17.) However, any

attempt to amend the Complaint to add a CFEPA claim against Dr. Fontes should fail. The

CHRO charges were not properly filed (despite Plaintiffs’ conclusory allegations to the

contrary) and Plaintiffs will not be able to state a claim against Dr. Fontes under CFEPA.

         First, the CHRO charges against Dr. Fontes filed by Plaintiffs Boles, Castro,

Eltorai, and Jodi-Ann Oliver are all time barred. Second, the CHRO charges, alleging

violation of Conn. Gen. Stat. § 46a-60(b)(1) and (8), and under Title VII, fail to state a



7
  This section is intended to be a summary, rather than exhaustive, explanation as to why future amendment
would be futile. In the event that such an amendment is filed and permitted, Defendant reserves the right to
file a Motion to Dismiss such further amended Complaint.
8
  While Plaintiffs Amended Complaint only references their intent to amend in order to add “aiding and
abetting CFEPA violations” [§ 46a-60(b)(5)], their CHRO charges filed on May 1, 2020 included other
statutory claims including Title IX, and sections (1) and (8) of Conn. Gen. Stat. § 46a-60(b), as well as
subsection (4)(retaliation) only as to Plaintiffs Castro and Eltorai. Accordingly, this Memorandum
addresses why each of these claims would be subject to dismissal, and therefore why further amendment
would be futile.

                                                    12
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 13 of 26



claim against Dr. Fontes because there is no individual supervisor liability under those

statutes. Additionally, Plaintiffs’ assertion that they will amend to allege an aiding and

abetting claim against Dr. Fontes is futile, as they cannot state a claim under Conn. Gen.

Stat. § 46a-60(b)(5) for aider and abettor liability. Finally, even if there were individual

liability under CFEPA for such a claim (there is not), Plaintiffs cannot successfully state a

claim hostile work environment.

       Even if Plaintiffs could amend their complaint at some point in the future to add

claims against Dr. Fontes under CFEPA that could somehow survive dismissal, they would

still not allege a federal claim against Dr. Fontes. Thus, the supplemental jurisdiction

claims against Dr. Fontes would still be subject to dismissal, including the CFEPA claim.

       1. The CFEPA/CHRO Framework

       In order to state a claim under CFEPA, Plaintiffs are first required to exhaust their

administrative remedies by filing charges with, and obtaining a release of jurisdiction from,

the Commission on Human Rights and Opportunities (“CHRO”); failure to do so

implicates the Court’s subject matter jurisdiction. Grande v. Hartford Board of Education,

Case No. 19-cv-00184 (KAD), 2020 WL 70815 at *2 (D.Conn. Jan. 7, 2020)(failure to

obtain a release of jurisdiction from CHRO implicates the Court’s subject matter

jurisdiction to hear CFEPA claims); Anderson v. Derby Board of Education, 718

F.Supp.2d. 258, 272 (D.Conn. 2010); see also Conn. Gen. Stat. § 46a-101 (“No action may

be brought…unless the complainant has received a release from the commission…”).

Moreover, “[w]here a plaintiff has obtained a release for his or her discrimination claims

from the CHRO but failed to include a particular defendant in the CHRO complaint, courts

of this District have consistently found a lack of subject matter jurisdiction over the claims



                                             13
     Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 14 of 26



as to the unnamed defendant.” Anderson, 718 F.Supp.2d at 273 (citations

omitted)(dismissing defendant who was not a respondent in the CHRO proceeding).

        In this case, Plaintiffs sought to meet this requirement initially by filing charges

with the EEOC, which was insufficient to initiate proceedings under CFEPA, and then later

by filing charges with the CHRO on or after May 1, 2020, which were time-barred with

the exception of one allegation by Plaintiff Reinhart and one allegation by Plaintiff Lori-

Ann Oliver.

        Complainants apparently filed charges with the EEOC on December 4, 2019 and

December 5, 2019 alleging violations of Title VII (not CFEPA). (Am. Compl. at ¶ 12.)

Dr. Fontes was not served with any such charges and was not a party to those

proceedings. See Affidavit of Manuel Lopes Fontes dated May 8, 2020, attached hereto as

Exhibit B; Affidavit of Robert B. Mitchell dated April 28, 2020 [Doc. No. 34-1]. 9

      In May, 2020, Plaintiffs filed charges against Dr. Fontes with the CHRO. (Am. Comp.

at ¶ 15.) These are the first charges filed against and served on Dr. Fontes with any agency;

they allege that Dr. Fontes has violated Title VII and the above-referenced sections (1), (5),

and (8), and with respect to Plaintiffs Castro and Eltorai, section (4), of CFEPA § 46a-

60(b), based on discrete incidents of alleged harassment in 2016, 2018, and the summer

and fall of 2019. 10


9
 Defendant submits these affidavits in support of their jurisdictional assertions. The Court may refer to
evidence outside the pleadings in resolving a challenge based on lack of subject matter jurisdiction.
Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). Defendant also reserves the right to file a
Motion to Dismiss any future amendment to the Complaint. The Affidavit of Manuel Lopes Fontes was
executed prior to the CHRO’s service of the charges filed by Plaintiffs with the CHRO on or about May 1,
2020 (Am. Compl. at ¶ 15). It is being submitted to show that as of the date of its execution, May 8, 2020,
Defendant Fontes had not been served with any “dual filed” charges Plaintiffs assert were filed in December
2019.
10
  Plaintiffs’ Amended Complaint includes additional allegations, apparently in an attempt to resurrect
untimely claims. However, an examination of the specific allegations in the Amended Complaint makes

                                                    14
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 15 of 26



         2. Plaintiffs Castro’s, Eltorai’s, Boules, and Jodi-Ann Oliver Charges Are All
            Time Barred.

         Prior to amendment in 2019, the CFEPA required that claims be brought within 180

days of the occurrence of the alleged discriminatory event.                   This was changed by the

legislature in 2019 so that claims arising after October 1, 2019 would have a 300-day

statutory filing period applied, while those occurring before that date would be considered

only under the previous 180-day limitations restriction. See Conn. Gen. Stat. § 46a-82(f) 11.

With the sole exception of one allegation by Complainant Reinhart and one allegation by

Lori-Ann Oliver, both pertaining to a conference in Orlando, Florida in October 2019, all

of the claims of alleged harassment by all Complainants took place prior to October, 2019




clear these claims are time-barred. In summary, Plaintiff Boules alleges Dr. Fontes sat too close to her at a
dinner in late-2017; touched her arm, leg and thigh at a dinner in mid-2018; attempted to kiss her at a lunch
in 2018 and again days later; hugged her in July 2019; and put his cheek to her cheek to whisper to her in the
operating room in September 2019. (Am. Compl. ¶¶ 98, 99, 104-106.) Plaintiff Castro alleges that in August-
fall of 2018 he stood to close to her and touched her shoulders and waist in the operating room. (Am. Compl.
at ¶¶ 111, 113.) Plaintiff Eltorai alleges an inappropriate comment about her flat stomach in September 2018;
a dinner in June 2019 at which Dr. Fontes allegedly told her she looked good, attempted to spoon feed her
while she was holding her newborn, and invited her to go out for drinks; a meeting where he sat too close to
her and then hugged her in July 2019; a neck massage in July 2019; and that he stood too close and touched
her shoulder in August 2019. (Am. Compl. at ¶¶ 127, 128, 149, 150-158.) The Oliver Plaintiffs allege,
between the two of them, unwanted touching and hugging in a retreat in 2016 (Jodi-Ann Oliver); a dinner in
mid-2018 where Dr. Fontes allegedly rubbed Jodi-Ann Oliver’s arm and back and whispered inappropriate
comments about her figure and health; a dinner in April 2019 where he allegedly flirted with Jodi-Ann Oliver
and kissed both Olivers; and that he grabbed Lori-Ann Oliver around the waist in the fall of 2018. (Am.
Compl. at ¶¶ 169, 176-185.) Plaintiff Lori-Ann Oliver further alleges one incident in October 2019 at a
conference in Orlando, Florida, where Dr. Fontes allegedly squeezed her shoulder and put his hand on her
back and around her waist. (Am. Compl. at ¶ 186.) Plaintiff Reinhart alleges that Dr. Fontes tried to kiss her
goodbye after a dinner in May 2019; had stood too close to her and put his arm around her to look over at a
patient in the operating room prior to that; flirted with her and ogled her at a graduation ceremony in June
2019; and massaged her neck in July 2019. (Am. Compl. at ¶¶ 190-193, 196-202). She also alleges that he
linked his arm with hers at a conference in Orlando, Florida in October 2019. (Am. Compl. at ¶ 211.) While
Dr. Fontes denies these allegations of inappropriate conduct, even taken as true, they are not sufficient to
state a claim against him.

11
   Conn. Gen. Stat. § 46a-82(f) provides in relevant part that: “Any complaint filed pursuant to this section
shall be filed within one hundred and eighty days after the alleged act of discrimination, except that any
complaint by a person….claiming to be aggrieved by a violation of section 46a-60…that occurred on or after
October 1, 2019, shall be filed not later than three hundred days after the date of the alleged act of
discrimination.”


                                                     15
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 16 of 26



and so fell within the 180-day limitations period rule. All but that single claim by Plaintiffs

Reinhart and Lori-Ann Oliver are time-barred by the 180-day rule and should be

dismissed. 12

           Plaintiffs, apparently attempting to argue that their claims are not time-barred,

assert that their charges were filed in December 2019 with the EEOC. (Am. Compl. at

¶12.) They contend, in a conclusory fashion, that the EEOC filing was, in fact, a cross

filing with the CHRO. (Am. Compl. at ¶ 13.) With respect to Defendant Fontes, they are

mistaken. Under the 2019 EEOC/CHRO Work-Sharing Agreement, (a copy is attached to

the Affidavit of Reese Mitchell submitted herewith as Exhibit C), filing with the EEOC

suffices to constitute a filing of all Title VII claims (i.e, not CFEPA claims). EEOC filings,

however, do not cover allegations that a Respondent party has violated the “aiding and

abetting” prohibitions of Conn. Gen. Stat. § 46a-60(b)(5), or any other portion of CFEPA

for that matter. The Plaintiffs’ December filings with the EEOC did not interrupt the

running of the statutory limitations period respecting the Plaintiffs’ charges against

Defendant Fontes; those charges, excepting the two Reinhart and Lori-Ann Oliver

allegations, all fell before October 1, 2019, are time-barred and should be dismissed.

           Analysis of what the Work-Sharing Agreement does and does not do must start

with consideration of the enabling statutes. Title VII, the ADEA, the ADA and GINA all

provide for the EEOC to establish working agreements with corresponding state fair

employment practices enforcement agencies by which filings for relief under the federal

statutes can be made to the state agency. Such a filing will be considered to be a

simultaneous filing with the EEOC. The reverse is not true, however; at least not in



12
     The specific charges of misconduct are delineated supra at n. 10.

                                                       16
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 17 of 26



Connecticut. There is no provision in the State statutes that allows the CHRO to farm out
                                                   13
the filing and handling of CFEPA charges.               This is effectively the end of the issue, but

analysis of the Work-Sharing Agreement’s language reinforces this conclusion, especially

with respect to alleged “aiding and abetting” individual liability.

           Agreement section II.A. states that, “[t]he EEOC’s receipt of charges on the

FEPA’s 14 behalf will automatically initiate the proceedings of both the EEOC and the

FEPA for purposes of Section 706(c) and (e)(1) of Title VII….” Charges that can be

initially processed are delineated in Agreement section III.A.1. The only CFEPA claims

EEOC may process are those Title VII/EPA 15 charges that are “concurrent”. That would

most certainly not include charges brought under CFEPA ‘s aiding and abetting clause, for

which no corresponding Title VII provision exists. Finally, Work-Sharing Agreement

section III.A.2. provides that the CHRO is charged with initially processing, “[a]ll charges

that allege more than one basis of discrimination where at least one basis is not covered by

the laws administered by the EEOC but is covered by the FEPA Ordinance….” The

charges in this case fall squarely into this last category, since the aiding and abetting claims

against Defendant Fontes are not covered by Title VII or any other law that is administered

by EEOC. See discussion of Title VII individual liability, infra. No reasonable argument

can be made that the Work-Sharing Agreement or the supporting statutory authority gave

the EEOC power to accept or hear any claim that might have been made against Defendant

Fontes under the CFEPA aiding and abetting clause.



13
  Neither is there any regulatory provision allowing for filing CFEPA charges with the EEOC. See Sec.
46a-54-36a.
14
     In the Work-Sharing Agreement, CHRO is referenced as the FEPA.
15
     In the Agreement, CFEPA is referenced as “EPA”.

                                                   17
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 18 of 26



       This conclusion matches the ruling of courts that have heard this issue. See

Edwards v. William Raveis Real Estate, Inc., Case No. 08-cv-1907 (JCH), 2009 WL

1407233 at *3-4 (D.Conn. May 19, 2009)(reading the Work -Sharing agreement to limit

automatic initiation of a CHRO claim upon filing with the EEOC to Title VII claims);

Cenac v. Department of Mental Health and Addiction Services, 2018 WL 8731549

(D.Conn. Feb. 28, 2018)(“plaintiff cites no case in which the filing of an EEOC charge

constituted a filing with the CHRO as well. Indeed, prior cases in this district stand for the

proposition that under past CHRO-EEOC worksharing agreements, the filing of an EEOC

charge does not constitute the filing of a charge with the CHRO as well”, citing Aukstolis

v. AHEPA 58/Nathan Hale Senior Ctr, 2007 WL 1341235 at *4; Garcia v. Saint Mary’s

Hosp., 46 F.Supp.2d 140, 142-143 (D. Conn. 1999); and Brewer v. Wilcox Trucking, Inc.,

1997 WL 688778 at *3 (D. Conn. Sept. 26, 1997)); see also Wellington v. Norwalk

Hospital, Case. No. 3:18-cv-02143 (WWE), 2019 WL 247578 (D.Conn. June 13, 2019)

(an EEOC right-to-sue letter is not sufficient to satisfy the exhaustion requirements of the

CFEPA).

       Accordingly, no current CFEPA claim against Defendant Fontes can be held to

have related back to the Plaintiffs’ December 2019 EEOC filing. Plaintiffs’ present

charges against Defendant Fontes must stand on their own; and they cannot. They are time

barred with the sole already noted exceptions applicable to Dr. Reinhart and Dr. Lori-Ann

Oliver. Any attempted amendment to assert CFEPA claims against Defendant Fontes by

any of the other Plaintiffs would be futile as time-barred. See Miller v. Ethan Allen Global,

Inc., Civ. No. 3:10-CV-1701 (JCH), 2011 WL 3704806 (D.Conn. Aug 23, 2011)(employee

cannot recover for employer’s acts that occurred prior to the deadline for filing under §



                                             18
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 19 of 26



46a-82(f); but noting exceptions for waiver and equitable tolling); Alvarez v. City of

Middletown, 2018 WL 1785544 at * 9, n.2 (Conn. Super. March 16, 2018) (finding that

any cause of action arising from conduct occurring before the § 46a-82(f) prescribed period

for filing was time barred); Nelson v. City of Bridgeport, 2012 WL 4902812 at * 6 (Conn.

Super. Sept. 27, 2012) (same); Tosado v. State, 2007 WL 969392 (Conn. Super. March 15,

2007) at * 2 (courts can properly decline to consider allegations that occurred more than

180 days before the date that the plaintiff filed a complaint with the CHRO); Kahn v.

Fairfield University, 357 F.Supp.2d 496, 503 (D.Conn. 2005) (finding CFEPA claims time

barred).

        3. The Plaintiffs Do Not State A Title VII Claim Against Dr. Fontes.

        Plaintiffs assert that the allegedly “dual filed” charges include a claim against

Defendant Fontes for violation of Title VII. (Am. Compl. at ¶ 12.) This contradicts

Plaintiffs’ previous filing in this case in which they acknowledge that individual liability

does not lie under Title VII. See Plaintiffs’ April 27, 2020 Letter [Doc. No. 32]. In their

letter, Plaintiffs acknowledged that, while individual liability may lie under subsection (5)

of 46a-60(b), individual liability would not lie against Dr. Fontes under Title VII: “Unlike

Title IX or Title VII, individuals, such as Defendant Fontes, may be held liable under

CFEPA. Id.; see, e.g., Conn. Gen. Stat. §46a-60(b)(5).” (See Doc. No. 32.) Even without

Plaintiffs’ admission that no Title VII liability attaches to Defendant Fontes, it is clear from

applicable precedent that such is true.

        The Second Circuit has held that “individual defendants with supervisory control

over a plaintiff may not be held personally liable under Title VII”. Tomka v. Seiler Corp.,

66 F.3d 1295, 1317 (2d. Cir. 1995) abrogated on other grounds, Burlington Ind. v. Ellerth,



                                              19
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 20 of 26



524 U.S. 742 (1998); see also Miner v. Town of Cheshire, 126 F.Supp.2d 184, 200 (D.

Conn. 2000)(same); Grey v. City of Norwalk Bd. of Educ., 304 F.Supp.2d 314, 322 (D.

Conn. 2004)(a Title VII claim cannot be brought against individual supervisory employees,

but only against the employer itself); Bolick v. Alea Group Holdings, Ltd., 278 F.Supp.2d

278, 281 (D. Conn. 2003)(noting there is no individual liability under Title VII); Levin v

New Haven Bd. of Educ., 2006 WL 8448012 at * 3 (D. Conn, Dec. 8, 2006)(same).

Complainants cannot state a claim against Dr. Fontes under Title VII, and any further

amendment to the Amended Complaint asserting such would be subject to dismissal.

        4.     Complainants Cannot State a Claim Under 46a-60 (b)(1) or (b)(8) As There
Is No Individual Supervisor Liability Under These Sections.

       Nor can Plaintiffs state a claim against Defendant Fontes under subsections (1) and

(8) of § 46a-60(b) of CFEPA. It is well established that there is no individual liability

under these Sections.

       Conn. Gen. Stat. 46a-60(b) provides in relevant part that “[i]t shall be a

discriminatory practice in violation of this section:

       (1)     For an employer, by the employer or the employer’s agent … to …
       discriminate against such individual in compensation or in terms, conditions or
       privileges of employment because of the individual’s race, color, religious creed,
       age, sex….

       (8)     For an employer, by the employer or the employer’s agent …to harass any
       employee, person seeking employment or member on the basis of sex or gender
       identity or expression…..As used in this subdivision, ‘sexual harassment’ means
       any unwelcome sexual advances or requests for sexual favors or any conduct of a
       sexual nature when (A) submission to such conduct is made either explicitly or
       implicitly a term or condition of an individual’s employment, (B) submission to or
       rejection of such conduct by an individual is used as the basis for employment
       decisions affecting such individual, or (C) such conduct has the purpose or effect
       of substantially interfering with an individual’s work performance or creating an
       intimidating, hostile or offensive working environment.

(Emphasis added).

                                             20
     Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 21 of 26




         Defendant Fontes is not an employer of any of the Plaintiffs. Pursuant to Conn.

Gen. Stat § 46a-51, “’Employer’ includes the state and all political subdivisions thereof

and means any person or employer with three or more persons in such person’s or

employer’s employ.”          Plaintiffs have alleged that “Dr. Fontes is an employee of and

supervisor at Yale University and Yale New Haven Hospital, Inc.” (Am. Compl. at ¶ 37.)

While they allege in a conclusory fashion that “thus, Dr. Fontes meets the definition of

“employer” under all relevant statutes” (id. at 37), it is clear from the face of the definition

above that that is not the case. Insofar as a supervisor is not included in the definition of

“employer”, Dr. Fontes is not an employer under CFEPA, and thus cannot be liable under

subsections (1) or (8) of the statute by the terms of these sections.

         In fact, the Connecticut Supreme Court has expressly held that there is no individual

supervisor liability under subsection (1). Perodeau v. City of Hartford, 259 Conn. 729,

744 (2002)(“we conclude that § 46a-60a(a)(1) [now 46a-60(b)(1)] does not impose

liability on individual employees”) 16; see also Mercer v. Brunt, 272 F.Supp.2d 181, 188

(D. Conn. 2002)(finding no individual liability in reliance on Perodeau); Grey v. City of

Norwalk Bd. of Educ., 304 F.Supp.2d 314, 328 (D. Conn. 2004)(same); Schaefer v. General

Elec. Co, 2008 WL 2001244 at *3 (D. Conn. May 8, 2008)(same); Levin v. New Haven

Board of Education, 2006 WL 8448012 (D. Conn. Dec. 8, 2006)(same); Miner v. Town of

Cheshire, 126 F.Supp.2d 184, 203-204 (2000) (there is no individual supervisory liability

under sections 46a-60(a)(1)[now 46a-60(b)(1)]); Barclay v. Michalsky, 451 F.Supp.2d 386,

401, fn 1 (D. Conn. Sept. 12, 2006)(same).


16
  The Court in Perodeau relied in part on federal court authority interpreting the “agent” provision in 42
U.S.C. § 2000e and holding that the purpose of this language was not to create individual liability, but
rather to incorporate respondeat superior liability into the statute. 259 Conn. at 739-741.

                                                     21
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 22 of 26



            Likewise, there is no individual supervisor liability under subsection (8) of the
statute:

            “The legislature, by failing to extend liability expressly to ‘persons’ in
            sections 46a-60(a)(1) and (8) and instead limiting liability in that section,
            did not intend to hold employees, whether supervisory or not, individually
            liable. Moreover, the fact that the Connecticut legislature extended liability
            to ‘any person’ in other sections of CFEPA, but did not do so in sections
            46a-60(a)(1) and (8) is significant. Accordingly, section 46a-60(a)(1) and
            (8) 17 do not provide for individual supervisory liability.”

Miner v. Town of Cheshire, 126 F.Supp.2d 184, 203-204 (D.Conn., 2000); see also Bolick

v. Alea Group Holdings, Ltd., 278 F.Supp.2d 278, 281-282 (D. Conn. 2003)(as (1) and (8)

refer to an “employer” specifically, they create no individual supervisory liability); Denault

v. Community Mental Health Affiliates, 2017 WL 1240435 at * 4 (Conn. Super. Jan. 25,

2017) (no individual liability created by 46a-60(a)(8)). Accordingly, any amendment by

Plaintiffs seeking to add CFEPA claims under § 46a-60(b) (1) and (8) would be subject to

dismissal and thus futile. 18

       5.           The Plaintiffs Cannot State A Claim Under 46a-60 (b)(5).

       In contrast to subsections (1) and (8), subsection (5) of § 46a-60(b) provides that it shall

be a discriminatory practice “for any person, whether an employer or an employee or not,

to aid, abet, incite, compel or coerce the doing of any act declared to be a discriminatory

employment practice or attempt to do so.” (Emphasis added.) 19 However, Plaintiffs cannot


17
     The 2017 amendment to this statute re-lettered these sections to become 46a-60(b)(1) and (b)(8).
18
   Nor can Plaintiff Eltorai state a claim against Defendant Fontes for pregnancy discrimination under
subsection (7) of 46a-60(b), as this, section, like subsections (1) and (8), applies on its face only to employers.
Subsection (7) provides in relevant part that it shall be a discriminatory practice “For an employer, by the
employer or the employer’s agent…to discriminate against an employee…on the basis of her pregnancy in
the terms or conditions of her employment.”
19
   While subsection (4) governing retaliation claims under CFEPA also provides for individual liability, as
stated earlier, the only retaliation claims are brought by Plaintiffs Castro and Eltorai and are time-barred as
to Dr. Fontes. Conn. Gen. Stat. § 46a-60(b)(4) provides in relevant part that it shall be a discriminatory
practice: “(4) For any person, employer, labor organization or employment agency to discharge ,expel or
otherwise discriminate against any person because such person has opposed any discriminatory practice or

                                                       22
    Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 23 of 26



allege a claim for aiding and abetting in this case, because the claims against Defendant

Fontes involve allegations that he, himself, sexually harassed Plaintiffs. The courts have

held that a sole alleged harasser cannot be held to have “aided and abetted” himself. As

Defendant Fontes is the only actor who the Plaintiffs in this case claim allegedly engaged

in sexually harassing them, he cannot be held liable for aiding and abetting his own actions.

See Bolick v. Alea Group Holdings, Ltd., 278 F.Supp.2d 278, 282 (D. Conn. 2003).

    In Bolick, supra, the plaintiff brought claims for gender discrimination and sexual

harassment in violation of CFEPA against her supervisor. The court dismissed the claims

for gender discrimination and sexual harassment under CFEPA, finding that there was no

individual liability for those claims, as discussed above. The court likewise dismissed the

aider and abettor claim under subsection (5), finding that one cannot aid and abet his own

wrongful conduct. The court noted that the dictionary defines “abettor” as “a person who

abets (incites or encourages) an offender.” Id. at 282. The court noted “it is a term of art

meaning to assist the perpetrator of the crime while sharing the requisite intent.” Id. at

282. Finally, the court went on to note that:

         “To apply the aiding and abetting provision of CFEPA against an employee
         who was the sole perpetrator of the alleged harassment would produce an
         illogical result. ‘Such an application creates a strange and confusing
         circularity where the person who has directly perpetrated the harassment
         only becomes liable through the employer whose liability in turn hinges on
         the conduct of the direct perpetrator.’”




because such person has filed a complaint or testified or assisted in any proceeding under section 46a-82,
46a-83 or 46a-84.” Plaintiff Eltorai complains about her removal from the ICU in August 2019 (Am. Compl.
at ¶ 143.) While Plaintiff Eltorai complains of retaliation after October 1, 2019, none of those allegations are
against Dr. Fontes. (Am. Compl. ¶¶ at 161-164.) Plaintiff Castro complains about Dr. Fontes telling her she
could not use an unapproved trip to Peru to fulfill her fellowship requirements, in July and August 2019.
(Am. Compl. at ¶ 119.) These claims against Dr. Fontes are time barred.

                                                      23
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 24 of 26



Bolick v. Alea Group Holdings, Ltd., 278 F.Supp.2d 278, 282 (D. Conn. 2003); see also,

Bates v. City of Bristol, 2018 WL 1472523 at *7 (D. Conn. Mar. 26, 2018) (dismissing

aiding and abetting claim where alleged harasser could not aid and abet himself); Denault

v. Community Mental Health Affiliates, 2017 WL 1240435 at *5 (Conn. Super. Jan. 25,

2017) (same).   Accordingly, any further amendment by Plaintiffs to allege a claim for

aiding and abetting would be subject to dismissal.

       6.     Even If There Were Individual Liability, and Even If Plaintiffs’ Charges
were Timely, Plaintiffs Cannot State a Claim for Hostile Work Environment.

       As shown herein, and CFEPA claim of sexual harassment is time-barred, and there

is no individual liability against Fontes under CFEPA. Even were this not the case,

however, Plaintiffs would still fail to state a claim for sexual harassment under CFEPA.

To establish a sexual harassment claim based on hostile work environment, a plaintiff must

show “the workplace…permeated with discriminatory intimidation, ridicule, and insult

that is sufficiently severe or pervasive to alter the conditions of the victim’s employment

and create an abusive working environment.” Brittell v. Dept. of Correction, 247 Conn.

148, 166-67 (1998); see also, Denault v. Community Mental Health Affiliates, 2017 WL

1240435 at *3 (J.D. of Waterbury, January 25, 2017). “In order to be actionable…a

sexually objectionable environment must be both objectively and subjectively offensive,

one that a reasonable person would find hostile or abusive, and one that the victim in fact

did perceive to be so…” Brittell at 167; Denault at *3. “As a general rule, incidents must

be more than episodic; they must be sufficiently continuous and concerted in order to be

deemed pervasive…Isolated acts, unless very serious, do not meet the threshold of severity

or pervasiveness.” Denault at *3, citing, Alfano v. Costello, 294 F.3d 365, 374 (2d.Cir.

2002)). “In short, a plaintiff alleging a hostile work environment must demonstrate either


                                            24
   Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 25 of 26



that a single incident was extraordinarily severe, or that a series of incidents were

sufficiently continuous and concerted to have altered the conditions of her working

environment.” Denault at *3.

          Plaintiffs’ allegations here simply to do not meet this standard. As set forth above,

each Plaintiff alleges a limited number of discrete incidents, primarily allegations of

standing too close, touching shoulders, back or waist, or an occasional hug or kiss as

greetings or goodbyes at social gatherings, all spaced out over the course of years.

Accordingly, even if Defendant Fontes could be held individually liable under CFEPA or

Title VII for such a claim (he cannot) and even if these claims were timely brought (they

were not), Plaintiffs would still not be able to make out a claim for hostile work

environment, and any such amendment would be clearly futile.

           For each of these reasons, Plaintiffs will not be able to further amend the

Complaint to address the issues raised by this Motion.

   III.      CONCLUSION

          For all of the foregoing reasons, Defendant Fontes requests that this Court decline

to exercise supplemental jurisdiction over the state-law claims against him, and dismiss the

Fifth, Sixth and Seventh Counts of the Complaint.

                                        THE DEFENDANT

                                        By:     /s/ Aimee J. Wood
                                                Robert B. Mitchell (ct02662)
                                                Reese B. Mitchell (ct30226)
                                                Aimee J. Wood (ct18702)
                                                Mitchell & Sheahan, P.C.
                                                999 Oronoque Lane, Suite 203
                                                Stratford, CT 06614
                                                203-873-0240
                                                203-873-0235 (fax)
                                                awood@mitchellandsheahan.com
                                                Counsel for Manuel L. Fontes, M.D.

                                               25
       Case 3:20-cv-00330-JBA Document 50-1 Filed 06/17/20 Page 26 of 26



                                        CERTIFICATION



       I hereby certify that on June 17, 2020, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be served by

e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing.




                                               /s/ Aimee J. Wood
                                               Aimee J. Wood (ct18702)




                                                 26
